RESOLUCIÓN DEL TRIBUNAL.
Visto el artículo 295 del Código de Enjuiciamiento Civil en el que taxativamente se enumeran las resoluciones de las Cortes de Distrito que pueden ser objeto de apela-ción para ante el Tribunal Supremo, y no encontrándose comprendida entre esas resoluciones la dictada por la Corte d'e Distrito del Distrito Judicial de Hmnacao, en 15 de Agosto del año último, se declara con lugar la mo-ción, y en. su consecuencia se desestima la apelación in-terpuesta por el abogado Don Rafael López Landrón en representación de la Sucesión de Doña Catalina Borrás y Ginart, contra la mencionada resolución, imponiéndose las costas al apelante; y comuniqúese á la Corte de Dis-trito de ITumacao, á los efectos procedentes.
Jueces concurrentes: Señores Presidente Quiñones y Asociados Hernández, Eigueras, MacLeary y Wolf.